United States District Court SES acReae p0-00110-SB

 

 

 

 

Windabon hurt ber

7904343

YOU ARE CHARGED Wil

Violation Notice oO qo

fics here

4 Cees, 1. igid
TH THE FOLLOWING VIOLATION

 

 

Tha ate] Tre es | eel

10/6/9620 D3\Ipbd

Coenen Chases qe ousc 0 Sa Cote

4) ceR (09-7424)

 

 

 

imi FOR Faclity— qa0e
Fac an), 02 97939

heey FAZMAT £

CPt Ceneonptiert F dt Baan ber ©

Farlule 46

Compy uy Jeusts|

Dicee+i ons

PEPObL

3

re

 

DEFENDANT INFORMA, 7,

 

  

    

 

 

 

 

oy

= A IF BOX AIS CHECKED, YOu] 8 | fF 80% BS CHECKED, YOU MUST

oo MUST APPEAR IW COURT. su PAY AMOUNT INDICATED BELOW
INETHUS TRS Sow ach Of es Op OR APPEAR IN COUT

- S00 RUS TPRLIC IOS fon back ol peiow cops

5 s Forfeaure Araual

a +33) Processing Fee

Prat

= PAY THIS AMOUNT =| § Total Collateral Cue

i —

Bo YOUR COURT DATE

Sa [Fry coor dope are Sued rh nee. pou eed be neo Of poe aon dobe by mmaail |

= Court fins i J a 5. Cc. ay ot 4 Pena prraretrid heey

=k

S \ o ad | 3, r : ‘x Pus

= Ley Q. a | A 4 Taras (hi er]

 

 

Map eareviuen wegen (ed | few sete & Cie Ol in eke eee Hs eo go ie of gad

| presi bo epee Fr a Pee ee Cee Be) Sle eee oF po che onl coder

a Caheredand Saprinbann

[Fire Deo]

 

Cran - OT opr

STATEMENT OF PROBABLE CAUSE

Document 1 File@eOs/@idbd an deg eathaahdsuenmans}

(shie fat om po/ae a ; mo while emercsing my dulies asa

law enforcement officer inthe 0 =" Disinict of OB65ern.

Spe tticled PO
Sead

 

 

 

ey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing slatemenl if based upon

my personal observation

co
a peony personal ineeetigalior

ea] “Information supped bores from my fellow officer's obserrcalion

Other (explain above}

Wo

=. | deckea uncer ctl hy ol perry Thal the inioometion wheck | haw met forth abows and an

 
    

—_ the tase of thi elt Aotee be thet and correct bo fhe bead of my knowledge
ai

Executed on : *

S O ver¥l Officer's. Signalure

Po

=

aa, Probab cause has been Stated for lho ssuanon of a wanant

=

i

é Executed on

 

Date (monic) US, Magistrate Judge

HADMAT = Hacerdous maienal recived a incest, PAS © Boor repre puereger eifecka
CEL) Correos dew canes OM = Cooma ake fret if eee
